       Case 3:19-cr-03932-DB Document 39 Filed 08/06/20 Page 1 of 3




                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF TEXAS
                             EL PASO DIVISION

UNITED STATES OF AMERICA                      §
                                              §
V.                                            § CRIMINAL NO: EP: 3:19-CR-03932
                                              §
ALEJANDRO CARRILLO                            §

     MOTION FOR GUIDANCE ON COURTROOM PROCEDURES IN LIGHT
              OF COVID-19/MOTION FOR CONTINUANCE

TO THE HONORABLE JUDGE OF SAID COURT:

       Now Comes the Defendant, ALEJANDRO CARRILLO, by and through his

attorney, Theresa Caballero, and respectfully requests that the Court consider this Motion

for Guidance on Courtroom Procedures in Light of Covid-19 based on the following

grounds:

       This case is set for sentencing on September 17, 2020. At the guilty plea, which

was held on Zoom on July 9, 2020, Undersigned notified the Court that she would be

asking for an expanded sentencing time in order to call live witnesses.            With the

unpredictable changes regarding in court hearings, and the possibility that an in court

hearing might be in question, the Defense would like to inform the Court of some issues

it foresees will arise. The Defense believes that an in court hearing is very important in

this particular case. The Defendant is a 62 year old who has never been in trouble with

the law, who is fragile in stature and in poor health, matters the Defense will be raising in

a Motion for Downward Departure. However, the Defense believes it is of paramount

importance that the Court have the benefit of assessing all sentencing issues by

conducting an in court hearing. A hearing by computer will simply not convey the same
       Case 3:19-cr-03932-DB Document 39 Filed 08/06/20 Page 2 of 3




human emotion and afford the Court the same opportunity to assess the individual before

it, as an in court hearing would.

       Additionally, in reference to the Defendant’s witnesses, the Defense would like

the Court to hear them and to see them and to evaluate their sentiments in person. There

is simply no substitute for the connection that is created and the ability to weigh the

issues that in person, human interaction affords. In relation to the witnesses, the Defense

would like to send out subpoenas and the witnesses are expecting them. However, the

Defense does not know where to compel them to report: to the Court, to her office? If the

witness is subpoenaed to Undersigned’s office and fails to show, is the subpoena

enforceable?

       Should the Court not be able to give guidance on these issues at this time or be

able to commit to an in court hearing, the Defense would then ask that the Court consider

continuing the sentencing to a future date when the Defendant can appear in court with

his witnesses.

       WHEREFORE premises considered, the Defense prays for Guidance on the

above issues.

                                                     Respectfully submitted,


                                                     /s/ Theresa Caballero
                                                     THERESA CABALLERO
                                                     State Bar No. 03569625
                                                     310 N. Mesa., Suite 502
                                                     El Paso, Texas 79901
                                                     915.565.3550
                                                     915.562.5250 fax
                                                     Attorney for Defendant
      Case 3:19-cr-03932-DB Document 39 Filed 08/06/20 Page 3 of 3




                           CERTIFICATE OF SERVICE

       I, Theresa Caballero, certify that a true copy of the above was served on the

United States’ Attorney’s Office located at 700 E. San Antonio St., El Paso, TX and the

United States’ Probation Department.


Date: August 6, 2020
                                                  /s/ Theresa Caballero
                                                  THERESA CABALLERO
